Warner, Chief Justice,
concurring.
The seventh section of the charter of Stone Mountain declares “ that the mayor and council of Stone Mountain shall have power to grant or withhold, to any person or persons, license to retail and sell spirituous liquors within said limits (one thousand yards in every direction from the Georgia Railroad depot), and in no case shall the license be for a larger sum than $2U0.00 for twelve months, and no license shall be granted for a less time, and the person receiving the same shall execute bond, etc.” This section of the charter is exhaustive upon the question of retailing spirituous liquors within the limits of Stone Mountain, and confers no authority on the mayor and council to pass the ordinance complained of. The sole power granted in the charter in relation to the sale of spirituous liquors within the limits of the corporation, is the power to withhold or *200to grant the license on the terms therein prescribed. If the mayor and council grant the license to retail‘for twelve months, and receive the money therefor, then, under the charter, with the money in its treasury, it had no power or authority to practically defeat the object of granting the license by the passage of the ordinance in the record. In other words, the mayor and council, under its charter, have no power delegated to it to serve “ God and Mammon.” If it desires to serve the former, then let it withhold the license; if the latter, then let it grant the license, take the money for it, and let the traffic go on, but don’t undertake to run both schedules, especially when its charter does not authorize any such proceeding,